UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5184



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY EUGENE MOORE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:03-cr-00220-3)


Submitted:   June 21, 2007                 Decided:   June 26, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


E. Fitzgerald Parnell, III, POYNER & SPRUILL, LLP, Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Thomas Tullidge Cullen, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Timothy   Eugene   Moore   seeks   to   appeal   his   165-month

sentence following his guilty plea to conspiracy to possess crack,

cocaine, and marijuana with the intent to distribute.        In criminal

cases, the defendant must file the notice of appeal within ten days

after the entry of judgment.    Fed. R. App. P. 4(b)(1)(A).        With or

without a motion, upon a showing of excusable neglect or good

cause, the district court may grant an extension of up to thirty

days to file a notice of appeal.     Fed. R. App. P. 4(b)(4); United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

          The district court entered judgment on May 4, 2006.          The

notice of appeal was filed on October 13, 2006.*           Because Moore

failed to file a timely notice of appeal or to obtain an extension

of the appeal period, we dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 DISMISSED




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                - 2 -